Citation Nr: 1436630	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12- 00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus (previously claimed as flat feet).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus (previously claimed as flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that the Veteran did not submit new and material evidence sufficient to reopen his claims of entitlement to service connection for pes planus and a bilateral knee disability (to include as secondary to pes planus).  

The RO also denied the Veteran's claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.  However, as the Veteran did not include this claim in his VA Form 9 substantive appeal, the Board has limited its discussion to the two issues listed on the cover page of this decision.  


FINDINGS OF FACT

1. An unappealed May 2008 rating decision denied service connection for pes planus, finding that there was no in-service diagnosis of flat feet.

2. The Veteran did not submit a timely notice of disagreement to the May 2008 rating decision, and no additional evidence addressing that claim was received within one year of the May 2008 denial.  

3. The evidence received since the May 2008 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for pes planus.

4. An unappealed rating decision dated in May 2008 denied service connection for a bilateral knee disability, to include as secondary to pes planus.

5. The Veteran did not submit a timely notice of disagreement to the May 2008 rating decision, and no additional evidence addressing that claim was received within one year of the May 2008 denial.  

6. The evidence received since the May 2008 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for a bilateral knee disability, to include as secondary to pes planus.


CONCLUSIONS OF LAW

1. The May 2008 rating decision, which denied service connection for pes planus (previously claimed as flat feet), is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2. The evidence received subsequent to the May 2008 rating decision is not new and material; the claim for service connection for pes planus is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The May 2008 rating decision, which denied service connection for a bilateral knee disability, to include as secondary to pes planus (previously claimed as flat feet), is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

4. The evidence received subsequent to the May 2008 rating decision is not new and material; the claim for service connection for a bilateral knee disability, to include as secondary to pes planus, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2013); Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

The March 2008 pre-adjudicatory VCAA notice letter addressed the Veteran's claims for service connection for flat feet and bilateral knee disabilities.  The VCAA notice letter informed the Veteran of the evidence necessary to substantiate his claims, informed the Veteran of evidence VA would reasonably seek to obtain, and informed the Veteran of the information and evidence for which he was responsible.  The July 2009 VCAA notice letter provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denials of service connection for pes planus and knee disabilities.  Therefore, the July 2009 letter provided the notice required by the Kent decision.  

In this case, with the exception of the Veterans June 1973 Army enlistment examination, service treatment records are unavailable.  The Board notes that the RO attempted to obtain service treatment records; however, based on negative responses from the U.S. Army and Joint Services Records Research Center (JSRRC) in December 2007 and November 2009, the Board finds that such records either do not exist or further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

In September 2009, October 2009, and January 2010, the Veteran was advised that his service treatment records were incomplete, and was asked to provide any military treatment records in his possession, as only his service entrance examination was available.  To date, no additional service treatment records have been received from the Veteran.  

VA is not required to obtain an examination for a claim to reopen a finally decided decision. 38 C.F.R. § 3.159(c) (2013) .

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

B. Law and Analysis

1. New and Material Evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

2. Reopening of Service Connection for Pes Planus

The Veteran seeks to reopen service connection for pes planus, originally claimed as flat feet.  In a May 2008 rating decision, the RO denied service connection for pes planus, and informed the Veteran of the decision in a May 2008 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the May 2008 rating decision, the RO denied the claim for service connection for pes planus on the basis that there was no in-service diagnosis of flat feet.  The RO considered the Veteran's service treatment records (consisting solely of his June 1973 entrance examination), VA and private treatment records, and lay statements.  The June 1973 entrance examination noted a history of foot trouble provided by the Veteran, in addition to the examiner's handwritten notation of athlete's foot.  The Veteran's feet were determined to be clinically normal.  VA outpatient treatment records dated from April 2007 to May 2007 show complaints of bilateral ankle pain during May 21, 2007, rheumatology consultation in addition to a diagnosis of ankle pain with significant genu varum upon examination and pes planus at that time.  Private treatment records from Port Orange Imaging Center dated November 2007 are silent as to a foot disability.  VA outpatient treatment records dated from April 2008 to May 2008 do not indicate treatment for a foot disability.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2013).  In light of the foregoing, new and material evidence must relate to the unestablished fact of in-service evidence of pes planus in order to raise a reasonable possibility of substantiating the claim.

The evidence assembled since the May 2008 final rating decision includes:  (1) a duplicate copy of the June 1973 entrance examination, submitted by the Veteran; (2) VA treatment records; and (3) various lay statements.  

VA outpatient treatment records dated from September 2008 to August 2009 include a diagnosis of osteoarthritis of the ankles following August 31, 2009, podiatry consultation, but are silent as to pes planus.  Hence, while they are new since the final May 2008 rating decision, they are not material because they do not provide in-service (or any other) evidence of pes planus.  See Smith, 12 Vet. App. at 314 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).

In an October 2009 submission, the Veteran stated that "I firmly believe that if I was told when I entered the service that I had flat feet and bowed legs I would have been able to get help back then so I wouldn't be in the shape I am in now."  To the extent that the Veteran has opined that pre-existing pes planus was aggravated somehow by service, review of the June 1973 enlistment examination shows that it is silent as to pes planus.  While said examination report does show a history of foot trouble as provided by the Veteran, only those conditions that are recorded in examination reports are to be considered as "noted" upon entry into service.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Horn v. Shinseki, 25 Vet.App. 231, 234, n.3 (2012).  Furthermore, the Veteran has not shown that he has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the permanent effects of service on claimed preexisting pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Eleven lay statements were received in May 2010:  (1) the Veteran's wife stated that she met the Veteran in 1996 and that she observed his pain worsening through the years; (2) C.A.S. indicated that she watched the Veteran "deteriorate" through the years and that he would sit on the sofa and cry due to the pain in his feet and ankles; (3) the Veteran's employer (H.K.) stated that he has seen the Veteran "go downhill because of his legs" over the preceding five years; (4) J.K.T. reported that the Veteran's condition after knee surgery made it "almost impossible to work"; (5) G.B.C. reported that he witnessed the Veteran's "declining physical health" over the preceding twenty years; (6) R.L. stated that he had known the Veteran for the past twenty years and golfed with him for ten of the twenty years and that "I have seen a deterioration in his legs for over four years. . . .  The pain in his legs is unbearable"; (7) S.S. reported that she had known the Veteran for five years and that "One can easily see that his legs are weakening to the point one can see the pain on his face"; (8) the Veteran's sister (P.B.) stated that while the Veteran could previously walk with no pain "at one point in his life" he was now in pain day and night; (9) another sister (A.R.) related that the Veteran was suffering with a great deal of pain; (10) a third sister (M.J.M.) stated that the Veteran was in constant pain and had difficulty walking; and (11) D.J.Z. and V.J.Z. reported that they witnessed "extreme deterioration of [the Veteran's] walking and standing abilities" over the last several years.  While this evidence is new since the final May 2008 rating decision, it is not material as it does not relate to the unestablished fact of in-service evidence of pes planus in order to raise a reasonable possibility of substantiating the claim.  Therefore, the claim cannot be reopened.  See Smith, 12 Vet.App. at 314.  

VA outpatient treatment records dated from August 2009 to September 2010 include an August 5, 2009, primary care note which assessed bilateral ankle pain.  A February 4, 2010, podiatry procedure note assessed osteoarthritis of the ankles.  While the records are new, they are not material because they provide no evidence of pes planus.  Id.  

Finally, in January 2012, the Veteran submitted a duplicate copy of his June 1973 service entrance examination, which indicated a history of foot trouble as reported by the Veteran.  This evidence is neither new nor material, as it is duplicative of evidence of record at the time of the final May 2008 rating decision.

In sum, none of the evidence received since the May 2008 rating decision denying service connection for flat feet constitutes in-service evidence of flat feet.  As a result, the newly-received evidence does not related to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the most recent final denial of the claim in May 2008 is not new and material, and reopening of service connection for pes planus (previously claimed as flat feet) is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

3. Reopening of Service Connection for a Bilateral Knee Disability, to Include as Secondary to Pes Planus

The Veteran seeks to reopen service connection for a bilateral knee disability, to include as secondary to pes planus (originally claimed as flat feet).  In a May 2008 rating decision, the RO denied service connection a bilateral knee disability, to include as secondary to pes planus, and informed the Veteran of the decision in a May 2008 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the May 2008 rating decision, the RO denied the claim for service connection for a bilateral knee disability, to include as secondary to pes planus, on the bases that there was no in-service evidence of a bilateral knee disability (which would permit service connection on a direct basis), and also because there was no evidence relating flat feet to service (which would then permit consideration of service connection for a knee disability secondary to pes planus)  The RO considered the Veteran's service treatment records (consisting solely of his June 1973 entrance examination), VA and private treatment records, and lay statements.  

The June 1973 entrance examination was silent as to history, complaint, or diagnosis of a knee disability.  The Veteran's knees were determined to be clinically normal.  

VA outpatient treatment records dated from April 2007 to May 2007 include a diagnosis of bilateral moderate to severe degenerative joint disease of the knees (as shown during December 19, 2006, VA X-ray examination) following rheumatology consultation on May 21, 2007.  Private treatment records from Port Orange Imaging Center show prominent degenerative changes in the right knee and extensive degenerative changes in the left knee shown during November 23, 2007, X-ray examination.  VA outpatient treatment records dated from April 2008 to May 2008 include a history of knee surgeries due to meniscal tears given during April 23, 2008, physical evaluation, and an impression of advanced DJD with bone loss in the left knee following May 6, 2008 orthopedic surgery consultation.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In light of the foregoing, new and material evidence must relate to the unestablished fact of in-service evidence of a knee disability (for direct service connection), and (for secondary service connection), evidence relating a knee disability to service-connected pes planus.

The evidence assembled since the May 2008 final rating decision includes:  (1) VA treatment records; (2) various lay statements; and (3) photographs:  

VA outpatient treatment records dated from September 2008 to August 2009 include November 4, 2008, X-ray impressions of total left knee replacement (performed September 15, 2009) without prosthetic loosening or infection.  VA outpatient treatment records dated from November 2008 to December 2009 diagnosed right knee DJD and indicated that the Veteran was doing well following left total knee replacement.   

Eleven lay statements were received in May 2010:  (1) the Veteran's wife stated that she met the Veteran in 1996 and that she observed his pain worsening through the years; (2) C.A.S. indicated that she watched the Veteran "deteriorate" through the years and that he would sit on the sofa and cry due to the pain in his feet and ankles; (3) the Veteran's employer (H.K.) stated that he has seen the Veteran "go downhill because of his legs" over the preceding five years; (4) J.K.T. reported that the Veteran's condition after knee surgery made it "almost impossible to work"; (5) G.B.C. reported that he witnessed the Veteran's "declining physical health" over the preceding twenty years; (6) R.L. stated that he had known the Veteran for the past twenty years and golfed with him for ten of the twenty years and that "I have seen a deterioration in his legs for over four years. . . .  The pain in his legs is unbearable": (7) S.S. reported that she had known the Veteran for five years and that "One can easily see that his legs are weakening to the point one can see the pain on his face"; (8) the Veteran's sister (P.B.) stated that while the Veteran could previously walk with no pain "at one point in his life" he was now in pain day and night; (9) another sister (A.R.) related that the Veteran was suffering with a great deal of pain; (10) a third sister (M.J.M.) stated that the Veteran was in constant pain and had difficulty walking; and (11) D.J.Z. and V.J.Z. reported that they witnessed "extreme deterioration of [the Veteran's] walking and standing abilities" over the last several years.

In June 2010, the Veteran submitted photographs of the front and back of his legs.

VA outpatient treatment records dated from December 2009 to August 2010 include a July 15, 2010, orthopedic surgery history and physical which (referencing a June 22, 2010, VA magnetic resonance imaging (MRI) report) diagnosed left knee pain from prosthesis, increasing varus.  A July 15, 2010, orthotics note indicated the Veteran was fitted with bilateral knee orthotics.  An August 4, 2010, surgery admission evaluation note stated that the Veteran was scheduled for a left total knee arthroplasty (TKA) revision on August 9, 2010.  An August 12, 2010, orthopedic surgery inpatient note included an impression that the Veteran was doing well status-post his left TKA.  

VA outpatient treatment records dated from August 2009 to September 2010 include assessments of left knee replacement (pain improved but Veteran felt was related to the right knee) and right knee DJD (knee replacement, the Veteran had significant pain and was not able to work) during August 5, 2009, primary care evaluation.  A May 11, 2010, primary care note assessed bilateral lower extremity pain, while an August 16, 2010, primary care note indicated a repetition of the left knee replacement was necessary "due to falling apart."  

While all of the aforementioned records are new since the final May 2008 rating decision, they are not material as they do not relate to the unestablished facts of either in-service evidence of a knee disability (for direct service connection), or (for secondary service connection), evidence relating a knee disability to pes planus (for which service connection has not been granted).  Therefore, the Veteran's claim of entitlement to service connection for a bilateral knee disability (to include as secondary to pes planus) cannot be reopened.  See Smith, 12 Vet.App. at 314.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.



ORDER


New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for pes planus is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus, is denied.




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


